Citation Nr: 1146072	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-30 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of a back injury, currently identified as degenerative joint disease of the cervical spine (cervical spine disability).

3.  Entitlement to service connection for residuals of a back injury, currently identified as degenerative joint disease with compression fractures at the T8 and T11 vertebra of the thoracic spine (thoracic spine disability).

4.  Entitlement to service connection for residuals of a back injury, currently identified as degenerative joint disease of the lumbar spine (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1984 to July 1984.  He apparently had additional periods of active duty for training (ACDUTRA) and periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in White River Junction, Vermont (RO).  In that rating decision, the RO denied service connection for residuals of a head injury and residuals of a back injury.  In July 2008, and August 2009, the Board remanded the claims for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There is evidence in the medical records which indicates that the Veteran was involved in a motor vehicle accident (MVA) in January 1987 and that he had associated physical therapy involving his neck and back through February 1987.  See e.g., November 1987 report from Reid Memorial Hospital; December 1987 report from D.D.G., M.D.  The record also indicates that there was litigation stemming from this MVA.

It does not appear that the Veteran has been requested to provide legal and medical evidence created in association with this MVA, and the lack of medical evidence documenting these injuries has complicated attempts to obtain etiological opinions.  On remand, the Veteran should be requested to provide all legal documentation and medical records in his possession related to his January 1987 MVA, and the ensuing litigation and settlement, and to identify the health care providers who provided him with treatment for his injuries.  

There is evidence in the claims file that in 1985, the Veteran was granted benefits from the Office of Workmen's Compensation (OWCP) based on a 1984 back injury at his place of employment.  In its August 2009 remand, the Board directed that the RO/AMC obtain and associate with the claims file any OWCP records for the Veteran from 1984 to 1985.  

In November 2009, an OWCP record was obtained.  This record is in the form of a computer print-out which indicates that in November 1984, the Veteran was injured at his place of employment, and that he was afforded OWCP benefits in 1985.  However, this record has been redacted in parts, is not accompanied by any medical records, and contains little relevant information.  It is unclear if this redacted document is the only documentation available from OWCP or if there are additional records available, particularly any underlying medical records.  Therefore, on remand, an attempt should be made to ensure that all available OWCP records have been obtained.  Id.; 38 C.F.R. § 3.159(c)(1) (2011).  If no additional records are available, this fact must be clearly noted by the RO/AMC in the record.  

The law provides that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts, and that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its August 2009 Remand, the Board directed that all periods of active duty for training (ACDUTRA) and (inactive duty for training) INACDUTRA for the Veteran which followed his period of active duty service (from February to July 1984), be determined.  Thereafter, some service treatment reports from the Veteran's subsequent period of service were obtained.  However, a determination showing any and all periods of ACDUTRA and INACDUTRA was not associated with the claims files.  On Remand, the RO/AMC must determine all periods of ACDUTRA and INACDUTRA, and include these findings in the claims files.  Id.  

Finally, the statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, there are several opinions of record; however, many contain unclear determinations and internal inconsistencies.  Therefore, the Board has determined that another examination is warranted.  On remand, the Veteran should be afforded an examination of his lumbar, thoracic, and cervical spine, in order to determine the current nature, extent, and etiology of all diagnosed disorders.  

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be requested to provide all legal documentation, and medical treatment reports, in his possession that are related to his January 1987 MVA, and the ensuing litigation and settlement, and to identify all health care providers who provided him with treatment for his injuries.  For all identified medical treatment that is not already associated with the claims files, after securing any necessary releases, obtain these records of treatment.  

2.  The RO/AMC must request the Veteran's complete record from the Office of Workmen's Compensation (OWCP) for the period from 1984 to 1985, to include all underlying medical records, in order to determine whether all available records have been obtained from the OWCP.  If no additional records exist, such a determination must be clearly documented in the claims file.  

3.  The RO/AMC must determine all periods of ACDUTRA and INACDUTRA for the Veteran which followed his period of active duty service, from February to July 1984.  

4.  After the development discussed in the first three paragraphs of this Remand has been completed, the RO should schedule the Veteran for an examination in order to ascertain the nature and etiology of all lumbar, thoracic, and cervical spine disorders.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  In particular, the examiner should state that all previous medical opinions have been reviewed.

a) The examiner should provide a diagnosis for all lumbar, thoracic, and cervical spine disorders found on examination.  If no current disability is found, this must be expressly stated.  For each disability found on examination, the examiner should opine as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any of the diagnosed lumbar, thoracic, and/or cervical spine disorders had their onset during service (which ended in July 1984).  

b) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c) If the examiner cannot express any of the requested opinions without resorting to mere speculation, the examiner should explain the reasons therefor.

5.  Re-adjudicate the issues on appeal.  If any of the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record. Appropriate time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



